             Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 1 of 14




                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT

     DELISLE SALES GROUP, LLC,
              Plaintiff,                                                       No. 3:20-cv-00819 (MPS)
              v.
     HOUSE OF WU, LLC,
              Defendant.


                                     RULING ON MOTION TO DISMISS

           Plaintiff DeLisle Sales Group, LLC (“DeLisle), brings this action against House of Wu,

LLC (“House of Wu”), alleging that it owes DeLisle unpaid sales commissions under a contract

between the parties as well as double or treble damages under Connecticut, Massachusetts, New

Hampshire, Maine, and New York law. Compl., ECF No. 9 ¶¶ 1, 73-120. House of Wu moves

to dismiss in favor of arbitration under the Federal Arbitration Act (“FAA”), or, in the

alternative, to transfer this action to the U.S. District Court for the Middle District of Florida.

ECF No. 24. For the reasons set forth herein, House of Wu’s motion to dismiss is GRANTED.1

I.         BACKGROUND

           The following facts are drawn from DeLisle’s operative complaint and are accepted as

true for the purpose of this motion.

           DeLisle is a New Hampshire limited liability company, the sole member of which is

Annemarie DeLisle, who is a citizen of New Hampshire. ECF No. 9 ¶¶ 3-5. House of Wu is a

Delaware limited liability company with a principal place of business in Florida, the sole

member of which is Wen Jung Wu, who is a citizen of Florida. Id. ¶¶ 6-8. DeLisle and House of

Wu “entered into a written sales representative agreement in May 2018.” Id. ¶ 25. In the



1
    As a result, I do not reach the parties’ arguments regarding transfer of this case.

                                                                                                         1
         Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 2 of 14




agreement, DeLisle’s sales territory included Connecticut, Massachusetts, New Hampshire,

Maine, and New York. Id. ¶ 28. House of Wu “manufactures, produces, imports, sells or

distributes special occasion clothing, such as bridal gowns.” Id. ¶ 70. The parties “maintained a

business relationship . . . from on or about May 2018 through November 2019 [in which DeLisle

agreed] to sell [House of Wu’s] products [in the assigned sales territory].” Id. ¶ 71. In

November 2019, House of Wu “terminated” its sales relationship with DeLisle and failed to pay

sales commissions of at least $26,220.35 for work performed by DeLisle in October and

November 2019. Id. ¶¶ 12-14, 43, 52, 73-120.

       The sales agreement provides as follows in paragraph 10: “10. Governing Law and

Forum. This Agreement shall be governed by the laws of the State of Florida. All claims or

disputes arising under or relating to this Agreement are to be settled by binding arbitration in the

State of Florida, Lee County. An award of arbitration may be confirmed in a court of competent

jurisdiction.” ECF No. 9 ¶¶ 29-32; see also ECF No. 24-2 at 4. Before filing this federal

lawsuit, DeLisle “filed for arbitration” in New England and paid the filing fee. Id. ¶¶ 17-18, 38,

68. In a letter dated April 28, 2020, House of Wu objected and “refused to arbitrate pursuant to

the Federal Arbitration Act[,]” “argu[ing] that arbitration between the parties must be conducted

pursuant to the Florida Arbitration Code.” Id. ¶¶ 20-22.

       DeLisle seeks “unpaid commissions to a sales representative pursuant to the state laws of

Connecticut, Massachusetts, New Hampshire, Maine and New York.” Id. ¶¶ 1, 3-4.

Specifically, DeLisle alleges that House of Wu “willfully failed to pay commissions to

[DeLisle]” in violation of: (1) Conn. Gen. Stat. § 42-482; (2) Mass. Gen. Laws ch. 104, § 9; (3)

N.H. Rev. Stat. Ann. § 339-E:3; (4) Me. Stat. tit. 10, § 1344; and (5) NY Law § 191-c. Id. ¶¶ 73-

120.



                                                                                                   2
         Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 3 of 14




II.    LEGAL STANDARD

       Because House of Wu’s motion to dismiss is unusual in the relief it seeks, some

discussion of the governing legal standard is warranted. Specifically, House of Wu “seeks

dismissal in favor of the parties’ Sales Representative Agreement[,] which contains an agreement

to arbitrate the claims raised[,]” “[p]ursuant to the Federal Arbitration Act.” ECF No. 24-1 at 1.

Notably, though House of Wu cites the standard governing motions to compel arbitration, House

of Wu does not seek to compel arbitration, nor does it request a stay of this case pending any

arbitration as contemplated by the FAA. See 9 U.S.C. § 3 (providing for motions to stay pending

arbitration); id. § 4 (providing for motions to compel arbitration). The FAA does not expressly

provide for dismissal of a complaint, and House of Wu does not cite any subsection of Federal

Rule of Civil Procedure 12 in support of its motion. DeLisle does not address the legal standard

at all in its opposition to the motion to dismiss.

       In the Second Circuit, district courts have discretion to construe a motion to dismiss as a

motion to compel where the movant “explicitly or implicitly ask[s] the court to order

arbitration.” Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir. 2016). But where, as here,

“the moving party does not manifest an intention to arbitrate the dispute, . . . [district courts are]

not require[d] to convert the motion to dismiss to one to compel.” Id. (agreeing with district

court’s treatment of defendant’s motion to dismiss “in favor of individual arbitration” pursuant to

a written agreement to arbitrate as a motion to dismiss under Rule 12(b)(6), rather than as a

motion to compel); see also Bombardier Corp. v. National R.R. Passenger Corp., 333 F.3d 250,

254 (2003) (“A motion to compel under 9 U.S.C. § 4 or stay under 9 U.S.C. § 3, by definition,

invokes the FAA’s policy favoring enforceability of arbitration agreements and asks the Court to

order arbitration, presupposing the party’s intent to arbitrate its disputes. [Defendant’s] motion

[to dismiss under Rule 12(b)(6)] did neither, therefore, it was not analogous to either of those

                                                                                                     3
         Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 4 of 14




motions, and we will not treat it as if it were.”). As a result, I construe House of Wu’s motion to

dismiss as seeking dismissal under Federal Rule of Civil Procedure 12(b)(6), and evaluate it

under the corresponding standard.

       In deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court must determine

whether the plaintiff has alleged “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The Court accepts as true all of the complaint’s factual allegations when evaluating a

motion to dismiss, id., and “must draw all reasonable inferences in favor of the non-moving

party,” Vietnam Ass’n for Victims of Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d

Cir. 2008). However, “threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice” to survive a motion to dismiss. Mastafa v. Chevron

Corp., 770 F.3d 170, 177 (2d Cir. 2014).

       In deciding the motion, I may also consider the sales agreement, DeLisle’s “Statement of

Claim” submitted to an arbitration firm in Boston, and House of Wu’s ob jection to that

arbitration based on the selection of Lee County, Florida, as the place of arbitration in the sales

agreement—all of which are relied on in the complaint. See ECF No. 9 ¶¶ 17-22, 25-26, 28-32;

ECF Nos. 24-2, 24-3 & 24-4; see also Nicosia, 834 F.3d at 230 (“A complaint is deemed to

include any written instrument attached to it as an exhibit or any statements or documents

incorporated in it by reference. Where a document is not incorporated by reference, the court

may nevertheless consider it where the complaint relies heavily upon its terms and effect,




                                                                                                      4
          Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 5 of 14




thereby rendering the document integral to the complaint.”) (internal quotation marks and

citations omitted).2

III.     DISCUSSION

         DeLisle argues that this case is properly brought in the District of Connecticut and should

be evaluated under Connecticut law, rather than in accordance with the choice-of-law,

arbitration, and forum selection provisions3 in the sales representative agreement. ECF No. 25 at

2-3, 7. Specifically, DeLisle argues that: (1) under a conflict of laws analysis, Connecticut law,

rather than Florida law, should apply to the parties’ contract; and (2) the arbitration and forum

selection provisions are void under section 2 of the FAA. ECF No. 25 at 1. Because I find that

the parties’ contract requires them to arbitrate DeLisle’s claim and that the arbitration agreement

is not void, and therefore that dismissal in favor of arbitration is warranted, I do not decide

whether the choice-of-law provision selecting Florida law is binding on the parties or which

state’s law governs the sales agreement.

         A.       The FAA

         The FAA reflects “a strong federal policy favoring arbitration as an alternative means of

dispute resolution.” Ragone v. Atlantic Video at Manhattan Center, 595 F.3d 115, 121 (2d Cir.

2010). The FAA applies if the agreement containing the arbitration provision affects interstate

commerce. Id. Here, the parties do not dispute that the sales agreement, which is between




2
  The exchange of emails regarding the attempted arbitration and its withdrawal (ECF No. 24-5), however, are not
referred to in the complaint and so I do not consider them, although neither party appears to dispute the facts
reflected in those documents.
3
  “An agreement to arbitrate before a specified tribunal is, in effect, a specialized kind of forum-selection clause that
posits not only the situs of suit but also the procedure to be used in resolving the dispute.” Scherk v. Alberto-Culver
Co., 417 U.S. 506, 519 (1974). Here, I use the term “arbitration” agreement, clause or provision to refer to the
parties’ agreement to arbitrate, and I use the term “forum selection” clause or provision to refer to the parties’
agreement that the place of arbitration be in Lee County, Florida.

                                                                                                                       5
          Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 6 of 14




parties from different states and contemplates the sale of items in at least seven states, affects

interstate commerce. See ECF No. 24-2 at 2, 5.4

         “In deciding whether a dispute is arbitrable, [the court] must answer two questions: (1)

whether the parties agreed to arbitrate, and, if so, (2) whether the scope of that agreement

encompasses the claims at issue.” Holick v. Cellular Sales of New York, LLC, 802 F.3d 391, 394

(2d Cir. 2015) (quotation marks and citations omitted). Here, the parties do not dispute either

question—both DeLisle and House of Wu acknowledge that they agreed to arbitrate and that the

scope of their agreement to arbitrate encompasses the claims at issue here. See ECF No. 24-1 at

1 (defendant seeking dismissal in favor of arbitration); ECF No. 25 at 5 (plaintiff’s statement that

“DeLisle does not object to arbitration.”); ECF No. 9 ¶¶ 17, 68 (DeLisle “filed for arbitration” in

New England prior to filing this lawsuit). Indeed, both DeLisle and House of Wu signed the

sales agreement in May 2018, ECF No. 24-2 at 4, and both agree that the choice-of-law, forum

selection, and arbitration provisions contained in paragraph 10 of the co ntract are part of the



4
  DeLisle does not allege that it did not consent to paragraph 10 of the sales agreement, or that its consent was
obtained by misrepresentation, duress, undue influence, or mistake. So I need not consider whether any of these
exceptions, which apply to contracts generally, affect the validity of the choice of law, forum selection, and
arbitration provisions. See Elgar v. Elgar, 679 A.2d 937, 941 & n.7 (Conn. 1996). To the extent DeLisle asserts
that House of Wu is estopped from arguing that the FAA applies to the arbitration agreement because it refused to
arbitrate with JAMS in Boston, Massachusetts, see ECF No. 9 ¶ 24, that is not an argument I may address because it
concerns the forum selection clause rather than the agreement to arbitrate itself and is thus reserved for the
arbitrator. UBS Fin. Servs., Inc. v. W. Virginia Univ. Hosps., Inc., 660 F.3d 643, 655 (2d Cir. 2011) (venue of
arbitration “is a procedural issue that [an arbitrator] should address in the first instance, [over which] . . . District
Court[s] lack[] subject matter jurisdiction . . . .”). If I could address it, though, I would find that it lacks merit,
because refusing to arbitrate at a location other than the one specified in the arbitration agreement is not refusing to
arbitrate in accordance with the agreement. To the extent that DeLisle argues that House of Wu has “waived any
rights to arbitration pursuant to the FAA,” ECF No. 9 at ¶ 23, by invoking the Florida Arbitration Code, I cannot
address that argument either for the same reason. Bell v. Cendant Corp., 293 F.3d 363, 569 (2d Cir. 2002)
(“Ordinarily a defense of waiver brought in opposition to a motion to compel arbitration is a matter to be decided by
the arbitrator.” (internal quotation marks and alterations omitted)); see also Republic of Ecuador v. Chevron Corp.,
638 F.3d 384, 394 (2d Cir. 2011) (“Both waiver and estoppel generally fall into that latter group of [procedural]
issues presumptively for the arbitrator.”). Again, however, if I could address the argument, I would find it meritless,
because there is no inherent conflict between the Florida Arbitration Code and the FAA. See Shotts v. OP Winter
Haven, Inc., 86 So. 3d 456, 463-64 (Fla. 2011) (“In Florida, an arbitration clause in a contract involving interstate
commerce is subject to the Florida Arbitration Code (FAC), to the extent the FAC is not in conflict with the FAA.”
(emphasis added)).

                                                                                                                       6
         Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 7 of 14




operative contract. See ECF No. 9 ¶¶ 29-32; ECF No. 24-1 at 2-3; ECF No. 25 at 2-3. In

addition, the parties’ agreement to arbitrate “[a]ll claims or disputes arising under or relating to”

the sales representative agreement is broad and creates a presumption of arbitrability that

DeLisle does not contest. See Holick, 802 F.3d at 394-95 (holding that “the arbitration clause at

issue here is broad because it applies to ‘[a]ll claims, disputes, or controversies arising out of, or

in relation to this document or Employee’s employment with [the defendant]’”).

       Instead, DeLisle argues that the arbitration and forum selection clauses are void under

Section 2 of the FAA, which provides that an arbitration agreement “shall be valid, irrevocable,

and enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. This provision means that, despite the “strong the federal policy

favoring arbitration,” “generally applicable contract defenses, such as fraud, duress, or

unconscionability, may be applied to invalidate arbitration agreements.” Ragone, 595 F.3d at

121. Invoking Section 2, DeLisle argues that the arbitration and forum selection provisions

constitute “a prospective waiver of statutory rights”, ECF No. 25 at 4, and that they are

substantively unconscionable because Florida law leaves DeLisle without a remedy, id. at 5.

Both arguments fail as a matter of law.

       B.      The FAA Preempts Any State Law That Bars Arbitration of Claims
               Involving Sales Representatives’ Commissions.

        “[W]hen state law prohibits outright the arbitration of a particular type of claim, the

analysis is straightforward: The conflicting rule is displaced by the FAA.” AT&T Mobility LLC

v. Concepcion, 563 U.S. 333, 341 (2011). The FAA “also displaces any rule that covertly

accomplishes the same objective by disfavoring contracts that (oh so coincidentally) have the

defining features of arbitration agreements.” Kindred Nursing Centers Ltd. P’ship v. Clark, 137

S. Ct. 1421, 1426 (2017). Here, DeLisle apparently relies on a Connecticut sales commission


                                                                                                     7
         Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 8 of 14




statute that provides a right to bring a “civil action”. ECF No. 25 at 4-5 (discussing Avionics

Tech., Inc. v. Ulti-Mate Connector, Inc., 2011 WL 1886578 *3 (discussing statute)); Conn. Gen.

Stat. § 42-482(b) (“Any principal who wilfully, wantonly, recklessly or in bad faith fails to pay

any commissions due in accordance with the provisions of subsection (a) of this section shall be

liable in a civil action brought by a sales representative for twice the full amount of the

commission owed to such sales representative.”); see also Conn Gen. Stat. § 42-484(a) (“Any

provision in a contract between a sales representative and a principal that provides for the waiver

of any provision of sections 42–482 and 42–483 shall be void.”). Under Connecticut law,

       an “arbitration proceeding is not an ‘action’ . . .”. It has long been recognized that the
       word “action” generally means “the lawful demand of one’s right in a court of justice;
       and in this sense it may be said to include any proceeding in such a court for the purpose
       of obtaining such redress as the law provides.”

Avionics Techs., Inc., 2011 WL 1886578, at *3 (citing Dayco Corp. v. Fred T. Roberts and Co.,

192 Conn. 497, 502-03 (1984)). But if Connecticut law applies to the parties’ relationship—an

issue, as noted, I do not decide—, then the FAA preempts the Connecticut statute to the extent

that it forbids arbitration of the parties’ dispute. See Kindred Nursing Centers Ltd. P’ship, 137 S.

Ct. at 1426; Concepcion, 563 U.S. at 341; see also Avionics Techs., Inc., 2011 WL 1886578, at

*4 (“[T]o the extent that the Connecticut Sales Representatives’ Commissions Statute conflicts

with the FAA, the Supremacy Clause of the Constitution results in state law being rendered

preempted and unenforceable.”) (internal quotation marks omitted).

       DeLisle’s reliance on the vindication-of-statutory-rights doctrine discussed in Mitsubishi

Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614 (1985), does not alter this

conclusion. See ECF No. 25 at 3. That is so because, as the defendant points out, the

vindication-of-statutory-rights doctrine does not apply to state law. Rather, it reflects a judicial

concern for respecting competing federal statutes. See Orman v. Citigroup, Inc., No. 11 CIV.

                                                                                                       8
         Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 9 of 14




7086 DAB, 2012 WL 4039850, at *3 (S.D.N.Y. Sept. 12, 2012) (“the entire line of case law in

which the vindication of statutory rights analysis was developed deals with federal, as opposed to

state, statutory rights.”) (citing 14 Penn Plaza LLC v. Pyett, 129 S. Ct. 1456, 1474 (2009)

(observing, in dicta, that “a substantive waiver of federally protected civil rights will not be

upheld . . .”); Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 90 (2000) (acknowledging,

in dicta, “that the existence of large arbitration costs could preclude a litigant . . . from

effectively vindicating her federal statutory rights in the arbitral forum”)); Crewe v. Rich Dad

Educ., LLC, 884 F. Supp. 2d 60, 79 (S.D.N.Y. 2012) (“[T]he Second Circuit . . . [has made it]

clear that this [vindication of statutory rights] doctrine applies only where a party’s federal

statutory rights are at issue. In her concurrence, Judge Pooler emphasized the limited scope of

the court’s holding, pointedly distinguishing claims based on state law: Although arbitration

clauses in cases involving state-law claims might raise state-law questions of unconscionability,

she noted, the issue presented in Amex was whether the FAA ‘always trumps rights created by a

competing federal statute.’”) (citing In re Am. Express Merchs. Litig., 681 F.3d 139, 140 (2d Cir.

2012) (“Amex IV” ) (Pooler, J., concurring)).

        C.      The Arbitration Agreement is Not Unconscionable.

        The Supreme Court has held that “generally applicable contract defenses, such as fraud,

duress, or unconscionability, may be applied to invalidate arbitration agreements without

contravening § 2 [of the FAA].” Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996).

Because I find that the parties’ arbitration agreement is not unconscionable under either

Connecticut or Florida law, I need not decide whether the parties are bound by the choice-of-law

provision selecting Florida law. See Cohen v. Roll-A-Cover, LLC, 27 A.3d 1, 16 (Conn. App.

2011) (“The threshold choice of law issue in Connecticut, as it is elsewhere, is whether there is



                                                                                                    9
        Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 10 of 14




an outcome determinative conflict between applicable laws of the states with a potential interest

in the case. If not, there is no need to perform a choice of law analysis, and the law common to

the jurisdiction should be applied.”). Indeed, both Connecticut and Florida favor the

enforcement of arbitration agreements as a matter of public policy. See City of Hartford v. Am.

Arbitration Ass’n, 391 A.2d 137, 141 (Conn. 1978) (“[Connecticut] has long favored arbitration

as a means of settling disputes.”); Glob. Travel Mktg., Inc. v. Shea, 908 So. 2d 392, 397 (Fla.

2005) (“In Florida as well as under federal law, the use of arbitration agreements is generally

favored by the courts.”).

       Under Florida law, “[both] procedural and substantive unconscionability must be

established to avoid enforcement of the terms within an arbitration agreement.” Basulto v.

Hialeah Auto., 141 So. 3d 1145, 1159 (Fla. 2014). “[W]hile both elements must be present, they

need not be present to the same degree.” Id. Florida courts use a sliding scale approach, where

“the more substantively oppressive the contract term, the less evidence of procedural

unconscionability is required to come to the conclusion that the term is unenforceable, and vice

versa.” Id. (citation omitted). “To determine whether a contract is procedurally unconscionable,

a court must look to the manner in which the contract was entered into and consider factors such

as whether the complaining party had a meaningful choice at the time the contract was entered

into.” Murphy v. Courtesy Ford, L.L.C., 944 So. 2d 1131, 1134 (Fla. Dist. Ct. App. 2006). “To

determine whether a contract is substantively unconscionable, a court must look to the terms of

the contract, itself, and determine whether they are so outrageously unfair as to shock the judicial

conscience.” Gainesville Health Care Ctr., Inc. v. Weston, 857 So. 2d 278, 284-85 (Fla. Dist. Ct.

App. 2003) (internal quotation marks omitted).




                                                                                                  10
         Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 11 of 14




         Similarly, under Connecticut law “[t]he doctrine of unconscionability, as a defense to

contract enforcement, generally requires a showing that the contract was both procedurally and

substantively unconscionable when made—i.e., some showing of an absence of meaningful

choice on the part of one of the parties together with contract terms which are unreasonably

favorable to the other party.” Bender v. Bender, 975 A.2d 636, 658 (Conn. 2009) (internal

quotation marks omitted). In Connecticut, as in Florida, “[s]ubstantive unconscionability focuses

on the content of the contract, as distinguished from procedural unconscionability, which focuses

on the process by which the allegedly offensive terms found their way into the agreement.

Procedural unconscionability is intended to prevent unfair surprise and substantive

unconscionability is intended to prevent oppression.” Hirsch v. Woermer, 195 A.3d 1182, 1188

(Conn. App.) (internal quotation marks and citations omitted), cert. denied, 195 A.3d 384 (Conn.

2018).

         Here, DeLisle asserts only that the arbitration agreement is substantively unconscionable,

and makes no argument that the arbitration agreement is procedurally unconscionable. As a

result, I need not consider DeLisle’s argument concerning substantive unconscionability. See

Weston, 857 So. 2d at 288 (“[T]he party seeking to avoid the arbitration provision on the ground

of unconscionability[] [carries] the burden . . . to present evidence sufficient to support that

claim. That burden encompassed the obligation to prove both procedural and substantive

unconscionability. Because [the party seeking to avoid arbitration] failed to present evidence

sufficient to establish that the arbitration provision is procedurally unconscionable, she failed to

carry this burden, and we need not decide whether the provision is substantively




                                                                                                   11
         Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 12 of 14




unconscionable.”); see also Bender, 975 A.2d at 658-59.5 On this basis alone, DeLisle’s claim

that the arbitration agreement is unconscionable fails.

        But in any case, DeLisle’s claim that the arbitration agreement is substantively

unconscionable fails as well. The plain terms of the arbitration agreement are fair and

reasonable. The parties agreed to a mandatory dispute resolution provision that selected binding

arbitration in Lee County, Florida to resolve “[a]ll claims or disputes arising under or relating to”

the sales representative agreement, and that an “award of arbitration may be confirmed in a court

of competent jurisdiction.” ECF No. 24-2 at 4. DeLisle’s argument that it will be deprived of a

remedy, because Florida repealed its sales commission law seven years ago and thus does not

afford sales representatives the multiples of damages afforded by sales commission statu tes in

Connecticut and other states, is not an argument about the validity of the arbitration provision

and in no way suggests that that provision is unconscionable; it is, instead, an argument about the

validity of the choice-of-law provision, an issue I leave for the arbitrators to decide. See Nitro-

Lift Tech., LLC v. Howard, 568 U.S. 17, 20-21 (2012) (Under the FAA, “attacks on the validity

of the contract, as distinct from attacks on the validity of the arbitration clause itself, are to be

resolved by the arbitrator in the first instance, not by a federal or state court . . . . [The] validity

[of an arbitration provision] is subject to initial court determination; but the v alidity of the

remainder of the contract (if the arbitration provision is valid) is for the arbitrator to decide.”

(internal quotation marks and citations omitted)); Vimar Seguros y Reaseguros, S.A. v. M/V Sky

Reefer, 515 U.S. 528, 541 (1995) (choice-of-law issue had to be decided by arbitrator). There is

thus nothing preventing the arbitrator from deciding that the Florida choice-of-law clause does



5
 In addition, it is hard to see how DeLisle could make any argument as to unfair surprise given that, as DeLisle
makes clear, the Florida sales commission law was repealed seven years before the parties signed the contract. See
ECF No. 25 at 4.

                                                                                                                12
        Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 13 of 14




not apply and applying the substantive provisions of the Connecticut sales commission statute,

i.e., those providing for multiples of damages for withheld sales commissions (as opposed to any

provisions construed to bar arbitration of sales commission disputes). Even if that issue is

resolved against DeLisle and it ultimately faces a less generous remedial scheme because Florida

and not Connecticut law is deemed to apply in all respects, that would not be a basis for finding

the arbitration agreement substantively unconscionable.

                                               ***

       Finally, dismissal in favor of arbitration is appropriate in this instance. See Nicosia, 834

F. 3d at 231 (“[W]hen it is apparent—on the face of the complaint and documents properly

incorporated therein—that claims are subject to arbitration, a district court may dismiss in favor

of arbitration without the delay of discovery. If, however, there is a dispute as to the relevance,

authenticity, or accuracy of the documents relied upon, the district court may not dismiss the

complaint with those materials in mind.”) (internal citations omitted). Neither party disputes the

relevance, authenticity, or accuracy of the sales agreement or any other document, and the parties

agree that the claims are subject to arbitration. Further, because neither party has requested an

order staying this case pending arbitration, the FAA does not require any such order. See

Benzemann v. Citibank N.A., 622 F. App’x 16, 18 (2d Cir. 2015) (affirming district court’s

dismissal of certain claims after granting a motion to compel arbitration of those claims because,

where no party requests to stay proceedings in the district court, the FAA does not require a

stay); see also 9 U.S.C. § 3 (“If any suit or proceeding be brought in any of the courts of the

United States upon any issue referable to arbitration under an agreement in writing for such

arbitration, the court in which such suit is pending, upon being satisfied that the issue involved in

such suit or proceeding is referable to arbitration under such an agreement, shall on application



                                                                                                    13
         Case 3:20-cv-00819-MPS Document 27 Filed 12/28/20 Page 14 of 14




of one of the parties stay the trial of the action until such arbitration has been had in accordance

with the terms of the agreement, providing the applicant for the stay is not in default in

proceeding with such arbitration.”) (emphasis added); Katz v. Cellco P’ship, 794 F.3d 341, 346-

47 (2d Cir. 2015) (holding that “that the text, structure, and underlying policy of the FAA

mandate a stay of proceedings when all of the claims in an action have been referred to

arbitration and a stay requested . . . .”) (emphasis added) (internal citations omitted).

IV.      CONCLUSION

         For the foregoing reasons, Defendant House of Wu’s motion to dismiss in favor of

arbitration, ECF No. 24, is hereby GRANTED and this case is DISMISSED. The Clerk is

directed to close this case.



IT IS SO ORDERED.


                                                                           /s/
                                                                Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                December 28, 2020




                                                                                                   14
